Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Seung-Hyun Jang (Reg. #75303) on May 12, 2021.
Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
15. (Currently Amended) A control method of a vehicle supercharging system that supplies air to an engine and a transmission by using a dual-turbine electric supercharger, the control method comprising:
determining, by a controller, whether and a transmission warming control condition are satisfied based on a driving state of a vehicle;
in response to the engine boosting control condition being satisfied, operating, by the controller, the dual-turbine electric supercharger, and supplying air through an engine-side supercharging path part from an air supplying line to a first turbine of the dual-turbine electric 
in response to the transmission cooling control condition or the transmission warming control condition being satisfied, operating, by the controller, the dual-turbine electric supercharger, and supplying air through a transmission-side supercharging path part to a second turbine of the dual-turbine electric supercharger.
18. (Currently Amended) The control method of claim 15, further comprising:
in response to the engine boosting control condition and the transmission cooling or warming control condition being simultaneously satisfied, controlling a valve installed in the engine-side supercharging path part to be opened and a valve installed in the transmission-side supercharging path part to be opened.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-20 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Kim (US 8869757) is representative of the art in this field. However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-14, in claim 1 the prior art of record does not teach:
“a transmission-side supercharging path part configured to: 
suck air separately from the engine-side air supplying line; 
pass through the electric supercharger; and 
supply compressed air to the transmission;”


“in response to the transmission cooling control condition or the transmission warming control condition being satisfied, operating, by the controller, the dual-turbine electric supercharger, and supplying air through a transmission-side supercharging path part to a second turbine of the dual-turbine electric supercharger.”

and as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 19-20, in claim 19 the prior art of record does not teach:
	“a transmission-side supercharging path part that is connected to the transmission-side air cleaner filter, passes through the dual-turbine electric supercharger, and then is connected to the transmission;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746